Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Brian Williams, Appellant                             Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-14-00035-CR          v.                        11F0304-5). Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Brian Williams, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED APRIL 4, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk